TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-03-00037-CR
                                       NO. 03-03-00038-CR



                  Anteus F. English a/k/a Daniel Lorenzo Rogers, Appellant

                                                  v.

                                  The State of Texas, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
       NO. 54,019 & 54,020, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               In the first cause, appellant Anteus F. English pleaded guilty to credit card abuse, was

adjudged guilty by the court, and sentenced to incarceration in a state jail for two years. Tex. Pen.

Code Ann. § 32.31 (West 2003). In the second cause, appellant was convicted on his plea of guilty

to robbery and sentenced to twelve years in prison. Id. § 29.02.

               Appellant’s court-appointed attorney filed briefs concluding that the appeals are

frivolous and without merit. The briefs meet the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the records demonstrating why there are no

arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573

S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969). Copies of counsel’s briefs were delivered to appellant, who was advised of his

right to examine the appellate records and to file a pro se brief. No pro se brief has been filed.

               We have reviewed the records and counsel’s briefs and agree that the appeals are

frivolous and without merit. We find nothing in the records that might arguably support the appeals.

Counsel’s motions to withdraw are granted.

               The judgments of conviction are affirmed.




                                              David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Affirmed

Filed: June 26, 2003

Do Not Publish




                                                  2